UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 ROBERT T. PERRY,

    Plaintiff,

      v.                                                   Civil Action No. 06-1371 (CKK)
 JOSHUA GOTBAUM, Director of the
 Pension Benefit Guaranty Corporation,

    Defendant.


                                 MEMORANDUM OPINION
                                    (February 28, 2011)

       Plaintiff Robert T. Perry (“Perry”), a former employee of the Pension Benefit Guaranty

Corporation (the “PBGC”), filed this action against the Director of the PBGC in his official

capacity (“Defendant”).1 The parties previously litigated two lawsuits before this Court that

culminated in a Stipulation of Settlement and Dismissal in November 2005. See Civil Action

No. 03-2495, Perry v. Chao (Nov. 8, 2005), Docket No. [30]; Civil Action No. 04-1996, Perry v.

Chao (Nov. 8, 2005), Docket No. [20]. Perry filed this action less than one year later, on August

2, 2006, and he filed an Amended Complaint on January 19, 2007 alleging retaliation, hostile

work environment, and breach of the parties’ Settlement Agreement. On December 11, 2008, the

Court granted-in-part Defendant’s motion to dismiss any claims asserted under 42 U.S.C. § 1981,

1983, 1985, and 1986 and denied Defendant’s alternative pre-discovery motion for summary

judgment. See Perry v. Snowbarger, 590 F. Supp. 2d 90 (D.D.C. 2008). Following discovery,

       1
         Pursuant to Federal Rule of Civil Procedure 25(d), present PBGC Director Joshua
Gotbaum has been substituted as the official party defendant in this action. Because Defendant is
sued in his official capacity as Director of the PBGC, the Court shall use the terms “Defendant”
and “PBGC” interchangeably.
Defendant filed its [29] Motion for Summary Judgment, which is now pending before the Court.

Perry filed an opposition, and Defendant filed a reply, and the motion is now ripe for

adjudication. For the reasons explained below, the Court shall grant Defendant’s Motion for

Summary Judgment in its entirety.

                                       I. BACKGROUND

       A.      Perry’s Prior Lawsuits Against the PBGC and the Stipulation of Settlement and
               Dismissal

       Plaintiff Robert Perry is an African American male who was employed as a GS-511-13

Auditor by the PBGC. Def.’s Stmt.2 ¶ 1. In 2003 and 2004, Perry filed two civil actions in this

Court alleging that the PBGC engaged in employment discrimination and retaliation in violation



       2
          The Court strictly adheres to the text of Local Civil Rule 7(h) (formerly Rule 56.1) when
resolving motions for summary judgment. See Burke v. Gould, 286 F.3d 513, 519 (D.C. Cir.
2002) (finding that district courts must invoke the local rule before applying it to the case). The
Court has advised the parties that it strictly adheres to Rule 7(h) and has stated that it “assumes
facts identified by the moving party in its statement of material facts are admitted, unless such a
fact is controverted in the statement of genuine issues filed in opposition to the motion.” [25]
Scheduling and Procedures Order at 5 (Jan. 29, 2009). Thus, in most instances the Court shall
cite only to one party’s Statement of Material Facts (“Stmt.”) unless a statement is contradicted
by the opposing party, in which case the Court may cite a party’s Response to the Statement of
Material Facts (“Resp. Stmt.”). The Court shall also cite directly to evidence in the record, where
appropriate.
         In his Statement of Genuine Issues of Material Facts, Perry occasionally references his
previous opposition brief “and corresponding Attachments” as support for his factual assertions,
effectively asking the Court to comb through the voluminous record on its own to find the
relevant material. This practice is improper and contravenes both Federal Rule of Civil
Procedure 56(c) and Local Civil Rule 7(h). See Fed. R. Civ. P. 56(c)(1) (“A party asserting that a
fact cannot be or is genuinely disputed must support the assertion by . . . citing to particular parts
of materials in the record . . . .”) (emphasis added); LCvR 7(h)(1) (“An opposition to [a motion
for summary judgment] shall be accompanied by a separate concise statement of genuine issues
setting forth all material facts as to which it is contended there exists a genuine issue necessary to
be litigated, which shall include references to the parts of the record relied on to support the
statement.”) (emphasis added). Accordingly, the Court relies only on those facts supported by
specific citations to the record.

                                                  2
of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et seq. (“Title VII”). Id. ¶ 3. On

November 8, 2005, the parties resolved those lawsuits in a Stipulation of Settlement and

Dismissal (hereinafter, “Settlement Agreement”). Id. Under the terms of the Settlement

Agreement, Perry released the PBGC from any all liability for “all matters related to his

employment with [the PBGC] up to and including the date of this Stipulation of Settlement and

Dismissal.” Id. ¶ 4. Perry agreed “not to institute any other actions, charges, complaints, appeals

or other proceedings against defendants or any of Defendants’ past or present employees,

officers, agents or representatives concerning any matter relating to his employment with PBGC

and the termination of his PBGC employment that are based in any way on action or inaction as

of this date by Defendants or Defendants’ past or present employees.” See Def.’s Ex. A.

(Settlement Agreement) ¶ 1. The Settlement Agreement did not contain a confidentiality

provision, and it was publicly filed with the Court. Def.’s Stmt. ¶ 9.

       In exchange for the dismissal and release of claims, the PBGC agreed to “enter a formal

Personnel Action in [Perry’s] Official Personnel File indicating [Perry] was promoted, without

back pay, to a GS-13, Step 3 auditor position,” effective October 31, 2004. Def.’s Stmt. ¶ 8;

Def.’s Ex. A (Settlement Agreement) ¶ 2(a). The PBGC also agreed to promote Perry

prospectively to a GS-13, Step 10, Series 511 Auditor position for a period of one year,

beginning the first full pay period after the Settlement Agreement. Def.’s Stmt. ¶ 8; Settlement

Agreement ¶ 2(b). Pursuant to the Settlement Agreement, Perry’s appointment would expire

before the end of this one-year period if he obtained employment outside the PBGC. Settlement

Agreement ¶ 2(b). Perry also agreed to try to obtain a detail to another federal agency to

commence within the first six months of the one-year period. See id. ¶ 2(e). If Perry secured


                                                 3
such a detail within six months, the PBGC would continue to pay him at a GS-13, Step 10 salary

for the full year. Id. ¶ 2(e). If Perry did not obtain a detail to another agency, the PBGC would

pay him a lump sum of $60,000 and place Perry on Leave Without Pay (“LWOP”) status for the

final six months of the year. Id. ¶ 2(f).

        As part of the Settlement Agreement, the PBGC agreed to detail Perry to its Contracts

and Control Review Department for six months, during which time Perry would be given time to

attend job interviews and/or pursue training opportunities. Id. ¶ 2(c). As required by the

Settlement Agreement, PBGC paid for approximately $10,100 in training opportunities for Perry.

Def.’s Stmt. ¶ 11. The PBGC also provided Perry with an appropriate letter of recommendation

and issued Perry a “fully successful” performance appraisal for FY 2005. Id. ¶¶ 13, 15.

        Perry did not obtain a detail to another federal agency within the first six months after the

Settlement Agreement, and therefore the PBGC paid him a lump sum of $60,000. Def.’s Stmt.

¶ 12.

        B.     The PBGC Takes Personnel Actions to Implement the Settlement Agreement

        In order to carry out its obligations under the Settlement Agreement, the PBGC took a

series of personnel actions involving Perry. The Standard Form 52 (“SF-52”) is used by federal

government agencies to process requests for personnel actions. Def.’s Stmt. ¶ 5. After a request

for personnel action is completed and approved, the form is sent to a Human Resources

Specialist to process the action in the agency’s personnel system, which generates the Standard

Form 50 (“SF-50”). Id. The SF-50 is used to record personnel actions in an employee’s Official

Personnel Folder (“OPF”). With some exceptions that are not relevant to this case, all personnel

actions require an SF-50 in an employee’s OPF, and each action requires its own SF-50. Id. ¶ 6.


                                                  4
       On November 23, 2005, the PBGC’s Human Resources Department (“HRD”) issued

three SF-50 forms relating to Perry. See Aff. of Michele Pilipovich (“Pilipovich Aff.”) ¶ 4. The

first SF-50 granted Perry’s promotion to GS-13, Step 3 retroactive to October 31, 2004. See id.,

Ex. 2 at 1. Under the section of the SF-50 form captioned “Legal Authority,” HRD wrote,

“SETTLEMENT AGREEMENT DTD 11-08-05.” Id. At the bottom of the form, under the label

“Remarks,” HRD wrote “PURSUANT TO A SETTLEMENT AND STIPULATION

PRESENTED TO THE U.S. DISTRICT COURT FOR THE DISTRICT OF COLUMBIA ON

NOVEMBER 8, 2005 EMPLOYEE IS NOT TO RECEIVE BACK PAY IN ACCORDANCE

WITH COURT AGREEMENT.” Id.

       The second SF-50 promoted Perry to GS-13, Step 10 effective November 13, 2005. See

Pilipovich Aff., Ex. 2 at 2. Under the section captioned “Legal Authority,” HRD wrote, “REG

250.101.” Id. Under the “Remarks” section, HRD wrote:

       PURSUANT TO A STIPULATION AND SETTLEMENT PRESENTED TO THE
       U.S. DISTRICT COURT FOR THE DISTRICT OF COLUMBIA ON NOVEMBER
       8, 2005. EMPLOYEE IS PROMOTED FROM GS-12 STEP 06 BUT BASED ON
       COURT AGREEMENT PROMOTION IS FROM GS-13 STEP 3. EMPLOYEE IS
       NOT RECEIVING BACK PAY IN ACCORDANCE WITH COURT
       AGREEMENT.

Id. The third SF-50 was issued to indicate that Perry’s promotion expired effective November

13, 2006. See Pilipovich Aff., Ex. 2 at 3. Under the “Remarks” section, HRD wrote,

“PURSUANT TO A STIPULATION AND SETTLEMENT PRESENTED TO THE U.S.

DISTRICT COURT FOR THE DISTRICT OF COLUMBIA ON NOVEMBER 8, 2005.” Id.

All three SF-50 forms were signed by Jacqueline A. Isaac on behalf of Michele Pilipovich, the

Director of HRD. Id. at 1-3.



                                                5
       On or about December 13, 2005, Perry complained via email to Rick Lattimer in the

HRD about the language appearing in the “Remarks” section of the SF-50 forms that had been

issued. Def.’s Stmt. ¶ 18. Lattimer responded to Perry, explaining that the language on the SF-

50 forms was necessary in order to explain to the Office of Personnel Management (“OPM”)

how Perry was promoted. Id. ¶ 19. The Director of the HRD, Michele Pilipovich, testified in her

affidavit that the promotions required under the Settlement Agreement were inconsistent with

OPM rules governing federal employment and would raise questions without some explanation

as to why they were awarded. See Pilipovich Aff. ¶ 5. Pilipovich explained that OPM audits the

PBGC for compliance with federal regulations governing personnel actions and that OPM may

withdraw the PBGC’s personnel authority if it is not in compliance. Id.; Suppl. Aff. of Michele

Pilipovich ¶ 4. Perry responded to Lattimer’s email on December 14, 2005, specifying the

language he wanted to be removed from the “Remarks” section of the SF-50s. Def.’s Stmt. ¶ 20.

Perry acknowledged that some of the information on the SF-50s was necessary and claimed that

the “codes” on the forms revealed the necessary information for OPM. Id. The PBGC contacted

OPM for guidance on how to document the personnel actions required by the Settlement

Agreement. Id. ¶ 21.

       On January 4, 2006, Perry’s counsel contacted the U.S. Attorney’s Office and questioned

the propriety of the language included under the “Remarks” section of the SF-50s. Def.’s Stmt.

¶ 22. The U.S. Attorney’s Office responded the following day with a letter explaining that the

language at issue was included to protect the PBGC in the event that OPM questioned the

personnel actions. Id. ¶ 23. The letter also informed Perry’s counsel that in an effort to address

Perry’s concerns, the PBGC would issue Perry an SF-50 for his Cost-of-Living Adjustment


                                                 6
(“COLA”) increase that would not contain a reference to the Settlement Agreement in the

“Remarks” section. Id. The COLA SF-50 was issued on January 9, 2006. Id. ¶ 24; Pilipovich

Aff., Ex. 6. After January 9, if Perry had to submit an SF-50 to a prospective employer during

the application process, he could submit the COLA SF-50 because it was the most recently

issued SF-50. Def.’s Stmt. ¶ 24. HRD Director Pilipovich testified that not all federal job

announcements require an SF-50 to be provided with a job application. See Suppl. Aff. of

Michele Pilipovich ¶ 6. Announcements that do require an SF-50 are verifying the applicant’s

employment status and pay grade, and a prospective employee can submit any SF-50 reflecting

this information. Id.

       Lori Bledsoe, then-Acting Director of the PBGC’s equal employment opportunity

(“EEO”) office, attempted to resolve Perry’s complaint about the remarks on the SF-50s. Def.’s

Stmt. ¶ 25. In late January 2006, OPM responded to the PBGC’s inquiry about documenting the

personnel actions, informing the PBGC that it could remove the remarks that Perry complained

about and change the authority code to justify the actions taken pursuant to the Settlement

Agreement. Id. ¶ 26. In February 2006, the PBGC reissued and backdated the three November

2005 SF-50s without any language in the “Remarks” section of the forms. Id. ¶ 27. However,

two of the three reissued forms contained a reference to “SETTLEMENT AGREEMENT DTD

11/08/05” under the heading “Legal Authority.” See Pilipovich Aff., Ex. 7 at 1, 2.

       On May 14, 2006, Perry was placed on Leave Without Pay status for a period not to

exceed six months. Def.’s Stmt. ¶ 28. To effectuate this personnel action, the PBGC issued

Perry an SF-50 which described the “Nature of Action” as “LOWP NTE 11-12-06” with a

corresponding code 460. See Pilipovich Aff., Ex. 8 at 1.


                                                7
       OPM maintains a “Guide to Processing Personnel Actions” that explains how agencies

should fill out SF-50 forms. Chapter 3 of the Guide contains instructions for implementing

“decisions,” defined to include settlement agreements between an agency and an employee. The

Guide provides in pertinent part:

       The agency that prepares personnel actions to implement a decision or take corrective
       action is responsible for . . . [i]nsuring that the reasons for cancellation are explained
       on the cancellation action and that the retroactive action and related documents in the
       Official Personnel Folder contain no reference to the reason the action is being
       processed retroactively - that is, no reference to the error, the grievance, or complaint
       that is the reason for the retroactive action being processed. The authority cited on
       a retroactive action is the authority that would have been cited if the action had been
       processed on or before its effective date. If, on the effective date of the action, the
       agency would not have had an appropriate authority to take the necessary action (for
       example, a decision orders the employee assigned to a position in a series for which
       standards were not issued until a year after the effective date), “Reg. 250.101” is
       cited as the authority. This is a general “do-what-the-decision-says” authority and
       its use avoids the need to cite a specific decision, Court Order, or other document
       which would identify more specifically the employee’s original complaint and result
       in irrelevant information being placed on the action and in the Folder. This protects
       the employee’s privacy and the usual intent of decisions.

See Def.’s Opp’n, Ex. 1 at 3-10. Chapter 32 of the OPM’s Guide also contains guidance on what

authority should be cited for certain cancellation actions. According to Table 32-E, if the

cancellation is ordered or directed by “[a] court or an agreed-upon out-of-court settlement,” then

the authority cited should be the “court decision number and date.” See Pl.’s Reply, Ex. C at 32-

19. The parts of the Guide that have been provided to the Court do not reconcile the tension

between these provisions.

       The record shows that in May 2002, the PBGC issued an SF-50 to another employee,

Dwayne Jeffers, citing “Reg. 250.101” as the authority for a promotion that was implemented

pursuant to a settlement agreement. See Def.’s Opp’n, Ex. 4, Aff. of Dwayne Jeffers ¶¶ 9-10.



                                                   8
Similarly, an SF-50 was issued to an employee in 1998 who received a series of promotions

pursuant to a settlement citing “Reg. 250.101” as authority. See Suppl. Aff. of Michele

Pilipovich ¶ 3 & Ex. 1. These events occurred prior to Michele Pilipovich’s tenure as Director of

HRD, and there was significant turnover in personnel at HRD between 2002 and the time Perry’s

personnel actions were processed in 2005. See id. ¶¶ 2-3. Pilipovich believed that more

authority than “Reg. 250.101” was necessary to document the personnel actions required for

Perry under the Settlement Agreement. Id. ¶ 4.

       C.      Perry’s Co-Workers Circulate Flyers and Emails Criticizing Him

       Ten months prior to the Settlement Agreement, in February 2005, a representational

election was held by the Federal Labor Relations Authority. Def.’s Stmt. ¶ 30. During that

election, PBGC bargaining unit employees selected the National Association of Governmental

Employees (“NAGE”) to be their exclusive representative. Id. On February 2, 2005, Perry was

sworn in as Acting Secretary/Treasurer of NAGE Local R3-77. Id. ¶ 31. Dwayne Jeffers was

sworn in as Vice-President At Large, and Richard “Dick” Petta was sworn in as President. Id.

Following the union election, individuals disseminated flyers that were critical of PBGC

management and NAGE officials, including Perry. Id. ¶ 32.

       On June 7, 2005, Perry sent an email to various members of the PBGC upper

management, including the Executive Director, the EEO Manager, and the Human Resources

Director, complaining about certain flyers that had been circulated within the PBGC. Def.’s

Stmt. ¶ 33. Perry was concerned that the flyers might incite other to take “untold actions against

[him].” Id. HRD Director Pilipovich responded to Perry’s email the following day and informed

him that management would investigate his complaint. Id. ¶ 34. While the PBGC investigated


                                                 9
Perry’s complaint, it allowed Perry to work from home for a period of time to assuage his safety

concerns. Id. ¶ 35. On June 16, 2005, the PBGC sent an email to all of its employees and

contractors regarding its commitment to providing a workplace free from violence and

harassment. Id.

       On September 28, 2005, Perry contacted the PBGC’s EEO office to request counseling.

Def.’s Stmt. ¶ 36. Perry was represented by Dwayne Jeffers, who is African American. Id. The

same day, Jeffers contacted the EEO office to request counseling for a similar complaint. Id.

¶ 37. Jeffers was represented by Perry. Id. On October 21, 2005, Perry sent his EEO counselor

an email message providing documents relating to his EEO complaint. Id. ¶ 38. In this email,

Perry stated that his complaint “consists fo PBGC’s willingness to permit management and

employees to commit retaliatory acts against [him] without taking appropriate actions to curtail

or stop [his] workplace harassment and threats of workplace violence.” Id.

       On October 31, 2005, Perry sent an email to various PBGC management officials

complaining that he had received what he alleged to be another harassing email. Def.’s Stmt.

¶ 39. On November 2, 2005, HRD Director Pilipovich issued a memorandum to Perry informing

him that the PBGC had retained a law firm, Littler Mendelson, P.C., to complete the PBGC’s

investigation into his June 2005 complaint. Id. Her memorandum informed Perry that the

investigation concerned “complaints made to HRD, not complaints which are or may be in the

informal or formal EEO process.” Id. On November 4, 2005, Perry sent an email to his EEO

counselor informing her that he was withdrawing the EEO complain he had initiated on

September 28, 2005. Id. ¶ 40. Perry had agreed to withdraw this complaint pursuant to the

Settlement Agreement.


                                                10
       On December 22, 2005, the PBGC offered to resolve Dwayne Jeffers’s informal EEO

complaint by allowing Jeffers to work from the PBGC’s remote location in Kingstowne,

Virginia. Def.’s Stmt. ¶ 41. Jeffers rejected that offer, and on December 30, 2005, the EEO

counselor gave Jeffers notice of his right to file a formal EEO complaint. Id. The PBGC did not

make the same offer to Perry because his complaint had been withdrawn. Id. ¶ 42. Perry

contends that he had filed a complaint with the Human Resources Department complaining of

similar conduct. See Pl.’s Resp. Stmt. ¶ 42 (citing memorandum from Perry to HRD Director

Pilipovich on January 13, 2004). However, Perry agreed in the Settlement Agreement to

withdraw with prejudice “all other pending, existing or putative causes of action, charges,

complaints and appeals against Defendants in any forum, whether administrative or judicial.”

Settlement Agreement ¶ 1.

       On January 5, 2006, Perry sought EEO counseling. Def.’s Stmt. ¶ 43. Perry subsequently

filed a formal complaint, EEO Complaint 06-04, on February 2, 2006. Id. Perry’s complaint

alleged race and sex discrimination and retaliation by the PBGC through: (1) inappropriate

language in the SF-50s issued in November 2005; (2) hostile work environment by PBGC

employees Stuart Bernsen, Valda Johnson, and Rhonda Baird, who had allegedly distributed

flyers and emails about Perry; and (3) disparate treatment when Perry was not offered the same

opportunity for “flexiplace” that was offered to Perry’s representative, Dwayne Jeffers. Id.

Among the documents Perry submitted in support of his complaint, Perry included several flyers

and hundreds of emails. Id. ¶ 45. Perry contends that eight particular flyers circulated by

Bernsen, Johnson, and Baird constituted blackmail, slander, defamation, libel, or threatened

violence. Id. ¶ 46.


                                                11
       The first flyer, “The Truth Behind the Email Discipline,” was disseminated on or about

June 16, 2005. Def.’s Stmt. ¶ 48. The second flyer, “The Robert Perry-Dwayne Jeffers

Scandal,” was disseminated on or about June 16, 2005. Id. ¶ 49. That flyer cited a prior sworn

statement by Perry that he admitted having adult conversations at work. See Def.’s Reply, Ex. G-

3. The third flyer, “John Seal Fears the Truth: Employees Charge Violations of Free Speech and

Civil Rights,” was disseminated between June 16, 2005 and July 9, 2005. Def.’s Stmt. ¶ 50.

       The fourth flyer, “NAGE Ordered to Pay $2.2 Million to Union Member,” was

disseminated on November 8, 2005. Id. ¶ 52. The flyer describes a jury verdict entered against

NAGE for retaliation against one of its members and described NAGE as being in financial

trouble. See Def.’s Reply, Ex. G-4. The flyer references Perry, Dwayne Jeffers, and Dick Petta

in the last paragraph, which reads in part, “And look what NAGE local has done. Petta, Perry

and Jeffers bad mouth other employees and rat on them to PBGC management to get people into

trouble. NAGE needs to go.” Id. The fifth flyer, “Belt - Petta Stop New Benefits for

Employees; Management and NAGE Prepare for Cuts,” was disseminated on November 9, 2005.

Def.’s Stmt. ¶ 53. The flyer criticizes the PBGC Executive Director and NAGE local union

leaders for failing to sign and implement a new collective bargaining agreement. See Def.’s

Reply, Ex. G-5. The flyer states in part, “As for the so-called union–Dick Petta, Robert Perry

and Dwayne Jeffers–they have sat back and let management do as it pleases,” and “It is not that

Dick Petta, Robert Perry and Dwayne Jeffers are in over their heads and are clueless. The

problem is that management was dedicated all along to stopping a new collective bargaining

agreement, and Petta, Perry and Jeffers helped them.” Id.

       The sixth flyer, “Court Orders Trial Against NAGE Over Retaliation,” was disseminated


                                               12
on or about January 10, 2006. Def.’s Stmt. ¶ 51. The flyer described a court ruling that a jury

would hear retaliation claims asserted by Valda Johnson and Stuart Bernsen against NAGE. See

Def.’s Reply, Ex. G-6. The flyer states that “[i]t is time to hold accountable NAGE and those

individuals here at PBGC who aided NAGE’s wrongdoing,” but there is no specific reference to

Perry. See Def.’s Reply, Ex. G-6. The seventh flyer, “New Years Resolutions That You Will

Never Hear From Dick Petta,” was disseminated on or about January 11, 2006. Def.’s Stmt.

¶ 54. The flyer lists several “resolutions” in a mocking tone relating to Dick Petta’s leadership of

the union. See Def.’s Reply, Ex. G-7. One of the “resolutions” on the flyer stated, “I will

denounce Robert Perry and Dwayne Jeffers for ratting on employees and helping management

fire contractors and discipline employees for use of the email system.” Id. The eighth flyer,

“Sam Batsell for a Union with Management,” was disseminated on or about January 12, 2006.

Def.’s Stmt. ¶ 55. The flyer contains a series of “statements” written in the voice of Sam Batsell

and purports to be paid by “Employees Against the Election of Sam ‘Sell You Out’ Batsell.” See

Def.’s Reply, Ex. G-8. The flyer states in pertinent part, “When union officials Robert Perry and

Dwayne Jeffers along with the support of Dick Petta got employees and contractors into trouble

over e-mails, I did nothing about it. Management loved it.” Id.

       Perry admits that these flyers never actually asked anyone to harm him and that no one

caused him physical harm as a result of the flyers. Def.’s Stmt. ¶ 46. Stuart Bernsen’s stated

purpose in disseminating these flyers was “to get information to bargaining unit employees about

their working conditions and their union representation.” Id. ¶ 47. Wayne Jeffers testified in a

declaration that he received threats of violence in the workplace as a result of these and other

flyers. See Decl. of Wayne Jeffers ¶ 13. However, only one of the flyers cited by Jeffers in his


                                                 13
declaration was issued after the Settlement Agreement. See id.3

       In support of his EEO Complaint 06-04, Perry also submitted eleven email messages

from Rhonda Baird sent after November 8, 2005. Def.’s Stmt. ¶ 56. Most of the emails were

sent to multiple recipients, and most of them referenced union-related matters. Id. Perry did not

submit any emails sent by Valda Johnson or Stuart Bernsen after November 8, 2005. Id. ¶ 57.

Perry claims this is because the emails sent after that date were sent to other people, not him.

Pl.’s Resp. Stmt. ¶ 57.4 On or about January 18, 2006, the PBGC blocked Rhonda Baird from

sending emails to certain recipients, including Perry. Def.’s Stmt. ¶ 58. This block was lifted on

or about January 25, 2006. Id.

       Following the completion of the investigation by Littler Mendelson, P.C. into the

complaints raised by Perry and Dwayne Jeffers, HRD Director Pilipovich sent Perry a

memorandum on February 16, 2006 explaining the results of the investigation and the PBGC’s

own determinations. Def.’s Stmt. ¶ 59. Pilipovich’s memorandum explained that the PBGC had

determined that the flyers and emails about which Perry and Jeffers complained did not violate

any PBGC policies or directives, did not pose a safety threat, and fell within the scope of

protected activity under federal law governing labor relations in the federal sector. Id. ¶ 60;


       3
          Paragraph 13 of Jeffers’s declaration refers to “Exhibits 10, 11, 12, 13, 14, 18, 19, 20, &
21,” referring to exhibits that were attached to his declaration accompanying Plaintiff’s
opposition to Defendant’s first motion for summary judgment. See [15] Pl.’s Mem. Opp’n to
Mot. to Dismiss or, in the Alternative, Mot. for Summ. J, Ex. C. Exhibits 11, 13, 14, and 18
refer to the first, second, third, and eighth flyers mentioned above, respectively. Exhibits 10 and
12 refer to other flyers mentioning Jeffers and Perry. Exhibit 19 is a declaration from an
Assistant Inspector General at the PBGC; Exhibit 20 is letter from the Federal Labor Relations
Authority to Stuart Bernsen; and Exhibit 21 is a copy of an arbitration decision.
       4
         Perry’s only support for this assertion is his own statement in a declaration, but Perry
does not have personal knowledge of emails sent to others.

                                                 14
Pilipovich Decl., Ex. 15. Perry claims that Littler Mendelson, P.C. did not do a thorough

investigation because it did not take any affidavits. See Decl. of Robert Perry ¶ 23 & Ex. 8

(Report & Recommendations).

       On February 28, 2006, PBGC attorney Ray Forster sent a letter to Robert Moore, an

arbitrator who maintained jurisdiction over an arbitration between Rhonda Baird and the PBGC

in late 2004 and early 2005. Def.’s Stmt. ¶ 61. The letter informed Moore that Perry and

Dwayne Jeffers had breached a protective order in the arbitration by emailing the arbitration

decision with the confidential identification key attached, revealing the identity of all the

employees and supervisors Moore had referenced only by letter to protect their identities. Id.

The letter outlined the breaches and asked Moore to impose appropriate sanctions if the

grievance in the case had not been resolved and request the return of confidential materials and

transcripts if the grievance had been resolved. See Def.’s Mem., Att. M (2/28/2006 Letter from

Raymond Forster to Robert Moore).

       On March 15, 2006, Perry sought EEO counseling relating to the memorandum he had

received from HRD Director Pilipovich on February 16, 2006. Def.’s Stmt. ¶ 62. On April 18,

2006, Perry filed a formal complaint, EEO Complaint 06-11, alleging race and sex discrimination

and retaliation. Id.

       On May 10, 2006, Perry again sought EEO counseling, and he filed another complaint,

EEO Complaint 06-18 on July 24, 2006. Def.’s Stmt. ¶ 63. Perry’s complaint alleged race and

sex discrimination and retaliation by the PBGC through: (1) inappropriate language on the SF-50

issued May 14, 2006 when Perry went on Leave Without Pay status; and (2) dismissal of Perry’s

EEO Complaint 06-04 on May 3, 2006. Id.


                                                 15
                                     II. LEGAL STANDARD

        Defendant has moved for summary judgment pursuant to Federal Rule of Civil Procedure

56. “The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a).

        A party asserting that a fact cannot be or is genuinely disputed must support the
        assertion by:
        (A) citing to particular parts of materials in the record, including depositions,
        documents, electronically stored information, affidavits or declarations, stipulations
        (including those made for purposes of the motion only), admissions, interrogatory
        answers, or other materials); or
        (B) showing that the materials cited do not establish the absence or presence of a
        genuine dispute, or that an adverse party cannot produce admissible evidence to
        support the fact.

Fed. R. Civ. P. 56(c)(1). “If a party fails to properly support an assertion of fact or fails to

properly address another party’s assertion of fact as required by Rule 56(c), the court may . . .

consider the fact undisputed for purposes of the motion.” Fed. R. Civ. P. 56(e). When

considering a motion for summary judgment, the court may not make credibility determinations

or weigh the evidence; the evidence must be analyzed in the light most favorable to the

nonmoving party, with all justifiable inferences drawn in his favor. Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 255 (1986). “If material facts are at issue, or, though undisputed, are

susceptible to divergent inferences, summary judgment is not available.” Moore v. Hartman, 571

F.3d 62, 66 (D.C. Cir. 2009) (citation omitted).

        The mere existence of a factual dispute, by itself, is insufficient to bar summary

judgment. See Liberty Lobby, Inc., 477 U.S. at 248. “Only disputes over facts that might affect

the outcome of the suit under the governing law will properly preclude the entry of summary


                                                   16
judgment.” Id. For a dispute about a material fact to be “genuine,” there must be sufficient

admissible evidence that a reasonable trier of fact could find for the nonmoving party. Id. The

Court must determine “whether the evidence presents a sufficient disagreement to require

submission to a jury or whether it is so one-sided that one party must prevail as a matter of law.”

Id. at 251-52. “If the evidence is merely colorable, or is not sufficiently probative, summary

judgment may be granted.” Id. at 249-50 (internal citations omitted). The adverse party must

“do more than simply show that there is some metaphysical doubt as to the material facts.”

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). Conclusory

assertions offered without any factual basis in the record cannot create a genuine dispute. See

Ass’n of Flight Attendants-CWA v. U.S. Dep’t of Transp., 564 F.3d 462, 465-66 (D.C. Cir. 2009).

                                       III. DISCUSSION

       In his Amended Complaint, Perry asserts causes of action under Title VII of the Civil

Rights Act of 1964, 42 U.S.C. §§ 2000e et seq., for discrimination based on race, hostile work

environment, and retaliation, all pertaining to conduct that post-dates the Settlement Agreement.

In addition, Perry asserts a cause of action for breach of the Settlement Agreement itself.5

Perry’s claims revolve around four sets of actions taken by Defendant. First, Perry contends that

Defendant breached the Settlement Agreement and retaliated against him by processing SF-50

forms with information referencing his prior lawsuits and the settlement. Second, Perry claims

that Defendant discriminated and retaliated against him by allowing a hostile work environment



       5
         Although the Court of Federal Claims generally has exclusive jurisdiction over contract
claims in excess of $10,000, see Hansson v. Norton, 411 F.3d 231, 232 (D.C. Cir. 2005), the
Court previously ruled that Perry’s claim for breach of the Settlement Agreement falls within this
Court’s ancillary jurisdiction. See Perry v. Snowbarger, 590 F. Supp. 2d 90, 93 (D.D.C. 2008).

                                                 17
to persist after the settlement. Third, Perry claims that Defendant retaliated against him by

failing to offer him the same opportunity to work from an alternate work site as another

complainant, Wayne Jeffers. Fourth, Perry claims that Defendant retaliated against him by

informing arbitrator Robert Moore that Perry had breached a protective order issued in the

arbitration. The Court shall discuss each of these claims below.

       A.      The PBGC’s Issuance of SF-50 Forms Referencing the Settlement Agreement

       Perry contends that Defendant breached the Settlement Agreement and unlawfully

retaliated against him by issuing SF-50 forms containing language that explicitly referenced the

Settlement Agreement. Perry claims that this language had a “chilling effect” on his ability to

obtain employment outside the PBGC because he feared that the remarks would hamper his

ability to get a job, and he claims that this was the reason he did not apply for any positions for

the first six months after the settlement. Perry does not dispute that the SF-50 forms were

necessary to implement the personnel actions required by the Settlement Agreement, but he

claims that the inclusion of language referencing the Settlement Agreement was retaliatory and

violated OPM policy. Defendant disclaims any retaliatory intent and contends that the language

referencing the Settlement Agreement was put on the SF-50 forms to explain to OPM the reasons

for the personnel actions. The Court shall address these claims below.

               1.      Perry’s Retaliation Claim

       Title VII makes it unlawful for an employer to “discriminate against any of his employees

or applicants for employment . . . because he has opposed any practice made an unlawful

employment practice by this subchapter, or because he has made a charge, testified, assisted, or

participated in any manner in an investigation, proceeding, or hearing under this subchapter.” 42


                                                 18
U.S.C. § 2000e-3(a). Title VII claims are assessed pursuant to a burden-shifting framework

initially set out by the Supreme Court in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-

03 (1973). As the D.C. Circuit has explained:

       Under that framework, a plaintiff must first establish a prima facie case of retaliation
       by showing (1) that he engaged in statutorily protected activity; (2) that he suffered
       a materially adverse action by his employer; and (3) that a causal link connects the
       two. If the plaintiff establishes a prima facie case, the burden shifts to the employer
       to produce a legitimate, nondiscriminatory reason for its actions. If the employer
       does so, the burden-shifting framework disappears, and a court reviewing summary
       judgment looks to whether a reasonable jury could infer retaliation from all of the
       evidence, which includes not only the prima facie case but also the evidence the
       plaintiff offers to attack the employer’s proffered explanation for its action and other
       evidence of retaliation.

Jones v. Bernanke, 557 F.3d 670, 677 (D.C. Cir. 2009) (citations and quotations omitted).

There is no dispute that Perry engaged in statutorily protected activity by filing his prior lawsuits,

but Defendant disputes that the language on the SF-50 forms referencing the Settlement

Agreement constituted a “materially adverse action.” A “materially adverse action” is an action

that “could well dissuade a reasonable worker from making or supporting a charge of

discrimination.” Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 57 (2006). In

addition, Defendant contends that Perry has not produced any evidence to discredit its legitimate

nondiscriminatory explanation for including the language at issue.

       The Court agrees with Defendant that Perry did not suffer a materially adverse action by

having SF-50 forms issued with language referencing the Settlement Agreement. “An

employer’s words and other actions must be considered in context to determine whether they

would ‘dissuade a reasonable worker’ from filing a claim and thus result in actionable

retaliation.” Gaujacq v. EDF, Inc., 601 F.3d 565, 578 (D.C. Cir. 2010) (quoting Burlington, 548



                                                 19
U.S. at 57). In this case, the SF-50 forms were issued for the purpose of implementing the

Settlement Agreement, which had been filed as part of the public record in Perry’s prior lawsuits.

Although Perry characterizes the language on the forms as “inflammatory,” it did not denigrate

Perry but merely acknowledged that the Settlement Agreement was the reason for taking the

personnel actions. Therefore, the SF-50 forms did not intrude on Perry’s privacy by exposing

information that was not publicly available, and no reasonable employee would be offended by

such innocuous language. Cf. Burlington, 548 U.S. at 68 (noting that “petty slights” and “minor

annoyances” are not actionable as retaliation).

       Perry contends that the SF-50 forms were materially adverse to him because they

“chilled” him from applying for jobs outside the PBGC out of fear that prospective employers

would see the language and learn about Perry’s past litigation. But Title VII’s antiretaliation

provision explicitly prohibits employers from discriminating against job applicants based on their

protected activity. It was not reasonable for Perry to assume that his prospective employers

would unlawfully discriminate against him based on the language on his SF-50 forms.

Moreover, Perry has not produced any evidence indicating that he would have been required to

provide an SF-50 form to any prospective employers. The record suggests that many federal

employers do not require submission of an SF-50 with a job application. Perry also admits that

he could have used the COLA SF-50 issued on January 9, 2006 for this purpose.6 Accordingly,


       6
         Perry admits this in response to Defendant’s Statement of Material Facts Not in Dispute
¶ 24. In his opposition brief, however, Perry argues that he could not use the “fourth” SF-50
issued by the PBGC because it was predated to effectuate his Leave Without Pay status from
May 2006 to November 2006. See Pl.’s Opp’n at 20. But Perry’s citation refers to the SF-50
form issued in May 2006 placing him on LWOP status, not the COLA SF-50 issued in January
2006. Therefore, Perry’s argument is clearly contradicted by the record and his own admission
that he could have used the COLA SF-50 for any job applications after January 9, 2006.

                                                  20
any potential effect on Perry’s job prospects was temporary and entirely speculative.

       Additionally, Perry contends that Defendant should have cited “Reg. 250.101” as the

legal authority for taking personnel actions pursuant to the Settlement Agreement, in accordance

with OPM guidance. But OPM guidance explicitly identifies “Reg. 250.101” as “general ‘do-

what-the-decision-says’ authority,” so even this code could be a red flag for a potential employer

seeking to discriminate against Perry for his protected activity. This further underscores the

limited impact of the language referencing the Settlement Agreement on the SF-50 forms issued

to Perry.

       In light of the foregoing, no reasonable jury could conclude that Defendant’s inclusion of

language on Perry’s SF-50 forms relating to the Settlement Agreement constituted a materially

adverse action. On that basis alone, the Court may dismiss Perry’s retaliation claim regarding the

SF-50 forms. However, the Court shall alternatively consider whether Perry has produced

evidence to discredit Defendant’s legitimate nonretaliatory explanation for its actions.

       Even assuming that the language on the SF-50 forms constitutes a materially adverse

action, Perry cannot survive summary judgment unless he produces evidence sufficient to

undermine Defendant’s explanation that the language was necessary to explain to OPM why it

was taking personnel actions otherwise prohibited by federal regulations. Perry argues that the

PBGC’s explanation is not credible because the record reveals that the language referencing the

Settlement Agreement was not required by OPM.7 However, the issue is not whether the PBGC


       7
          Perry also argues that the explanation is not credible because the PBGC would have
included similar language on an SF-52 form if it believed that such language was necessary. See
Pl.’s Opp’n at 20. However, the record shows that the SF-52 submitted by the PBGC did contain
similar language referencing the Settlement Agreement. See Suppl. Aff. of Michele Piliopovich
¶ 4 & Ex. 2.

                                                21
was correct in its belief that the language was required but rather whether it honestly believed

that it was necessary. See Fischbach v. D.C. Dep’t of Corr., 86 F.3d 1180, 1183 (D.C. Cir. 1996)

(“Once the employer has articulated a nondiscriminatory explanation for its action . . . the issue is

not the correctness or desirability of the reasons offered but whether the employer honestly

believes in the reasons it offers.”) (quotation marks and alterations omitted). “If the employer’s

stated belief about the underlying facts is reasonable in light of the evidence, . . . there ordinarily

is no basis for permitting a jury to conclude that the employer is lying about the underlying

facts.” Brady v. Off. of the Sergeant at Arms, 520 F.3d 490, 495 (D.C. Cir. 2008). Here, the

record shows that the OPM regulations were somewhat unclear about how Perry’s promotions

should be processed using SF-50 forms, and there is uncontroverted testimony from employees in

the PBGC Human Resources Department that they believed the explanatory language was

necessary.

        Perry argues that the PBGC’s explanation is not credible because it did not use the same

language or authority codes when it processed an SF-50 form for a promotion for Dwayne Jeffers

in May 2002. But the record shows that there was significant turnover in staff at the PBGC

Human Resources Department between Jeffers’s promotion and Perry’s promotion in November

2005. The fact that the PBGC properly processed an SF-50 three-and-a-half years earlier does

not plausibly undermine the PBGC’s claim that it made an honest mistake in interpreting OPM

guidelines.

        Although the PBGC erred by including specific language referencing the Settlement

Agreement on the SF-50s, Perry has not produced evidence sufficient to rebut Defendant’s claim

that this was an honest mistake. Having just settled Perry’s prior lawsuits, Defendant had no


                                                  22
incentive to retaliate against Perry as he was preparing to leave the PBGC. In fact, it was in

Defendant’s financial interest to hasten Perry’s departure from the PBGC, not to tarnish his

image with prospective employers. The record also demonstrates that the PBGC responded

quickly to his concerns about the remarks on the SF-50s and reissued them in a timely fashion.

In sum, Perry has not come forward with evidence from which a reasonable jury could conclude

that Defendant’s actions in issuing the SF-50 forms were retaliatory. Accordingly, the Court

shall grant Defendant’s motion for summary judgment on this claim.

               2.      Perry’s Breach of Contract Claim

       In addition to claiming that the language on his SF-50 forms constituted retaliation under

Title VII, Perry claims that Defendant’s action in issuing the forms constituted a breach of the

Settlement Agreement. “To recover for breach of contract, a party must allege and establish (1) a

valid contract between the parties, (2) an obligation or duty arising out of the contract, (3) a

breach of that duty, and (4) damages caused by the breach.” Pryor v. United States, 85 Fed. Cl.

97, 104 (Fed. Cl. 2008) (quoting San Carlos Irrigation & Drainage Dist. v. United States, 877

F.2d 957, 959 (Fed. Cir. 1989)). There is no dispute that the Settlement Agreement is a valid,

enforceable contract between the parties.

       Perry argues that including additional language on the SF-50 forms was a breach of the

Settlement Agreement because, according to Perry, the Settlement Agreement specifically

indicates what language should appear on the SF-50 forms. However, the Settlement Agreement

is not specific about what language may or may not be used to implement the required personnel

actions; the Settlement Agreement is decidedly silent on that issue. Perry argues that including

language referencing the Settlement Agreement is contrary to the spirit and intent of the


                                                 23
Settlement Agreement, but the Settlement Agreement itself does not purport to impose any

restrictions on the manner in which Defendant must implement the personnel actions required.

Therefore, Perry cannot establish that Defendant had any obligation arising out of the Settlement

Agreement to avoid referencing the Settlement Agreement on the SF-50 forms. Furthermore,

assuming arguendo that Defendant’s actions did constitute a breach of the Settlement

Agreement, Perry cannot recover for that breach because he has failed to produce any evidence of

damages resulting therefrom. See Pryor, 85 Fed. Cl. at 104 (dismissing claim for breach of

settlement agreement where plaintiff failed to show that she missed any job opportunities or was

denied a job due to mistake on SF-50 form). Perry claims only that he was “chilled” from

applying for jobs because of the language on his SF-50 forms. However, such non-pecuniary

damages are generally not recoverable in breach of contract actions. See generally Bohac v.

Dep’t of Agriculture, 239 F.3d 1334, 1340 (Fed. Cir. 2001). Therefore, Perry has failed to

establish that he has any recoverable damages resulting from the alleged breach. Accordingly,

the Court shall grant Defendant’s motion for summary judgment on Perry’s claim for breach of

the Settlement Agreement.

       B.      The PBGC’s Failure to Halt the Circulation of Harassing Flyers

       Perry’s second claim is that the PBGC breached the Settlement Agreement and retaliated

against him by allowing a hostile work environment to persist following the Settlement

Agreement.8 Perry’s hostile work environment claim is premised on the PBGC’s failure to stop


       8
         Perry also claims that the PBGC improperly investigated him for sexual harassment.
See Pl.’s Opp’n at 24, 27. However, the record clearly shows, and Perry admits, that the
investigation and the arbitration decision that followed it were completed before the Settlement
Agreement. See Dep. Tr. of Robert Perry at 186-88. Therefore, Perry has released any claim
against the PBGC with respect to this investigation.

                                               24
Stuart Bernsen, Valda Johnson, and Rhonda Baird from circulating flyers and emails critical of

him.

               1.      Discrimination and/or Retaliation Based on Hostile Work Environment

       Title VII makes it unlawful for an employer to “requir[e] people to work in a

discriminatorily hostile or abusive environment.” Harris v. Forklift Systems, 510 U.S. 17, 21

(1993). A hostile work environment is actionable under Title VII “[w]hen the workplace is

permeated with ‘discriminatory intimidation, ridicule, and insult’ that is ‘sufficiently severe or

pervasive to alter the conditions of the victim’s employment and create an abusive working

environment.’” Id. (citations omitted) (quoting Meritor Savings Bank, FSB v. Vinson, 477 U.S.

57, 65, 67 (1986)). In determining whether a work environment is hostile or abusive, courts must

look at all the circumstances, including the frequency and severity of the discriminatory conduct,

whether the conduct is physically threatening or humiliating as opposed to merely offensive, and

whether there is unreasonable interference with an employee’s work performance. Id. at 23. In

order to be actionable under the statute, a work environment “must be both objectively and

subjectively offensive, one that a reasonable person would find hostile or abusive, and one that

the victim in fact did perceive to be so.” Faragher v. City of Boca Raton, 524 U.S. 775, 787

(1998). The “standards for judging hostility are sufficiently demanding to ensure that Title VII

does not become a ‘general civility code.’” Id. (quoting Oncale v. Sundowner Offshore Servs.,

Inc., 523 U.S. 75, 80 (1998)). A hostile work environment can amount to retaliation under Title

VII. See Singletary v. District of Columbia, 351 F.3d 519, 526 (D.C. Cir. 2003). “To sustain a

hostile work environment claim based on retaliation, the plaintiff must produce evidence that

establishes a causal connection between the harassment and his protected activity.” Graham v.


                                                 25
Holder, 657 F. Supp. 2d 210, 216 (D.D.C. 2009).

       Perry contends a hostile work environment was created by the circulation of flyers and

emails by Stuart Bernsen, Valda Johnson, and Rhonda Baird. However, many of these flyers and

emails were circulated prior to the effective date of the Settlement Agreement. As part of the

Settlement Agreement Perry agreed not to institute any other actions against the PBGC (or its

officers or agents) concerning “any matter related to his employment with PBGC . . . that are

based in any way on action or inaction of [November 8, 2005]” by the PBGC or its past or

present employees. See Def.’s Ex. A (Settlement Agreement) ¶ 1. Therefore, any claims relating

to conduct prior to November 8, 2005 have been settled and released by Perry, and the Court may

not consider such conduct as a basis for Perry’s hostile work environment claim.

       The record shows that five flyers were circulated on or after November 8, 2005 relating to

Perry.9 While these flyers are critical of Perry, the record shows that they relate solely to union

activity and Perry’s role as a local union officer.10 The uncontroverted testimony from one of the

flyers’ distributors explained the purpose of the flyers as informing bargaining unit employees

about their local union leadership, and there is no evidence of any discriminatory animus based


       9
         Defendant argues that two of these flyers were circulated more than 45 days before
Perry sought EEO counseling for them, making them untimely. See 29 C.F.R. § 1614.105(a)(1)
(providing that aggrieved persons must initiate contact with an EEO counselor within 45 days of
the alleged discriminatory action). To the extent Perry is asserting a hostile work environment
claim, the Court may consider these events as part of the same unlawful employment practice.
See Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 115-16 (2002).
       10
           Perry argues that the flyers were not all union-related, relying on deposition testimony
from Rhonda Baird. See Dep. Tr. of Rhonda Baird at 50-52. However, it is unclear from the
excerpt of Ms. Baird’s testimony provided to the Court which flyers she was specifically
testifying about; it appears she was asked only about flyers disseminated “after June of 2005.”
See id. at 50. Based on its own review of the flyers at issue, the Court sees no evidence that the
flyers involve anything other than union-related complaints.

                                                 26
on sex or race. Perry admits that the flyers do not advocate violence and that no one caused him

any harm as a result of the flyers. Perry argues that the flyers created a concern over workplace

safety, citing deposition testimony from Rhonda Baird that the language in one of the flyers may

have created an “unsafe environment” for Perry. See Dep. Tr. of Rhonda Baird at 68-69, 72.

However, Ms. Baird was referring to the flyer issued in June 2005 that referenced Perry’s

admission that he had engaged in adult conversations at work, not to any flyers circulated after

the Settlement Agreement. See id. Similarly, Mr. Jeffers testified in a declaration that he

received threats of violence in the workplace as a result of flyers distributed by Bernsen, Johnson,

and Baird, but only one of the nine exhibits he cites in support of that assertion is a flyer issued

after the Settlement Agreement.

       Perry contends that the emails sent by Rhonda Baird contained inappropriate and

harassing language. See Pl.’s Resp. Stmt. ¶ 56. However, he does not cite any language from the

emails in support of this contention. Instead, he cites to statements in his own declaration that

Baird had harassed him and humiliated him by sending emails to multiple recipients with

humiliating language about him. See Decl. of Robert Perry ¶¶ 20, 27.11 Perry’s own conclusory

characterization of the emails is insufficient to establish the existence of a hostile work

environment. Cf. Greene v. Dalton, 164 F.3d 671, 675 (D.C. Cir. 1999) (affirming grant of

summary judgment against plaintiff whose claim for retaliation was supported only by her

conclusory representation in an affidavit that she was more qualified than another job applicant

without any supporting facts). Although Perry has not identified any of the emails in the record,


       11
          The cited paragraphs in Perry’s declaration also refer to a complaint Perry filed in
January 2004 against Stuart Bernsen and Valda Johnson and various union-related flyers. See
Decl. of Robert Perry, Exs. 7 & 11.

                                                  27
Defendant has done so, at least in part, and the Court has reviewed them. See Def.’s Mem., Att.

L at 1-13; Fed. R. Civ. P. 56(c)(3) (“The court need consider only the cited materials, but it may

consider other materials in the record.”). These emails focus on primarily on union

issues—which Perry does not dispute—and do not contain any language that could be reasonably

characterized as inflammatory. The fact that the PBGC temporarily blocked Ms. Baird from

sending emails to Perry and others does not demonstrate that the emails were creating a hostile or

abusive atmosphere.12

       Although Perry was undoubtedly bothered by Ms. Baird’s emails and the flyers that were

circulated criticizing his involvement in the local union, no reasonable jury could conclude that

these actions were so severe or pervasive as to constitute a hostile work environment. Although

the emails and flyers recurred fairly frequently, their contents were not physically threatening,

and there is no evidence that the flyers and/or emails unreasonably interfered with Perry’s work

performance. Therefore, even assuming that Perry could demonstrate a causal connection

between his race, sex, or protected activity and Defendant’s failure to stop the circulation of

flyers and emails, his claim must fail because no reasonable jury could conclude that the flyers

and emails were “sufficiently severe or pervasive to alter the conditions of [his] employment.”



       12
          Perry purports to bring a separate claim of retaliation against Defendant for blocking
Ms. Baird’s emails. See Pl.’s Opp’n at 29. However, Perry does not assert this claim in his
Amended Complaint. Moreover, Perry acknowledges that “[t]he materiality of this fact is not so
much the retaliatory nature of the action taken to block the e-mails, but rather the failure to
prevent such hostilities, as well as take similar action with regard to the flyers and action[s] of
other individuals.” Id. Therefore, Perry does not actually argue that the act of blocking the
emails was retaliatory. Rather, he argues that this act demonstrates that Defendant was capable
of stopping the distribution of flyers and/or emails—a fact that is not in dispute. Accordingly,
the Court shall dismiss any claim of retaliation relating to Defendant’s blocking of Ms. Baird’s
emails.

                                                 28
Meritor Savings Bank, 477 U.S. at 67.

       Furthermore, even assuming that the flyers and emails constituted a hostile work

environment, Perry has failed to rebut the PBGC’s explanation that it could not have stopped the

flyers and emails because they were protected union activity. Pursuant to the Federal Service

Labor-Management Relations Statute, which governs labor relations in the federal sector, “[e]ach

employee shall have the right to form, join, and assist any labor organization or to refrain from

any such activity, freely and without fear of penalty or reprisal, and each employee shall be

protected in the exercise of such right.” 5 U.S.C. § 7102. “The right to refrain from joining or

supporting a union encompasses the right to distribute letters or other publications urging fellow

employees to do likewise.” Overseas Educ. Ass’n, 11 F.L.R.A. 377, 387 (1983). It is an unfair

labor practice for an agency to “interfere with, restrain, or coerce any employee” exercising their

rights under the statute. 5 U.S.C. § 7116(a)(1). Here, the record shows that the PBGC hired an

outside law firm to investigate the conduct about which Perry was complaining, and based on

that investigation and its own review of the record, the PBGC determined that the flyers and

emails were protected activity. As noted above, the issue is not whether the PBGC was correct in

its legal conclusion but rather whether the PBGC honestly believed the flyers and emails were

protected. See Fischbach, 86 F.3d at 1183.

       Perry attempts to discredit the PBGC’s rationale by claiming that Littler Mendelson’s

investigation was a sham and that the PBGC acted improperly by relying on it. However, he

provides no evidence to support these allegations. Perry argues that the investigation was

inadequate because Littler Mendelson did not take affidavits from the witnesses it interviewed.

While Defendant does not dispute this fact, Perry fails to explain why affidavits would be


                                                29
necessary to conduct a meaningful investigation; a lack of affidavits does nothing to suggest that

the investigation was a sham. Perry also claims that the PBGC’s reliance on the investigation

was “already found to be improper,” but the only evidence he cites in support this proposition is a

January 2002 letter from the PBGC’s general counsel relating to legal staffing for EEO matters,

which has nothing to do with the Littler Mendelson investigation. See Def.’s Resp. Stmt. ¶ 39.

Perry further claims that two PBGC attorneys improperly attended an interview of Michele

Pilipovich in violation of an EEOC Management Directive. See id. However, Perry’s only

evidence in support of this claim is the same letter from the PBGC’s general counsel, which does

not directly address this issue. See id. Defendant explains in its reply brief that the interview in

question occurred in February 2007 during the initial counseling stage for a later complaint filed

by Perry. See Suppl. Decl. of Michele Pilipovich ¶ 9. This interview has nothing to do with the

Littler Mendelson investigation, and it cannot provide the basis for any claim in this action

because it occurred after Perry filed his Amended Complaint. See Park v. Howard Univ., 71

F.3d 904, 907 (D.C. Cir. 1995) (“Title VII requires that a person complaining of a violation file

an administrative charge with the EEOC and allow the agency time to act on the charge.”).

       Because Perry has not produced any evidence to discredit the PBGC’s explanation for

failing to stop the circulation of flyers and emails critical of Perry’s union activities, he cannot

survive summary judgment. There is no evidence in the record from which a reasonable jury

could conclude that the PBGC was motivated by discriminatory or retaliatory animus in failing to

stop the flyers and emails. Therefore, any discrimination, retaliation, or hostile work

environment claims based on the PBGC’s failure to stop such conduct must fail. Accordingly,

the Court shall grant Defendant’s motion for summary judgment on these claims.


                                                  30
               2.      Breach of the Settlement Agreement

       Perry also purports to bring a claim for breach of the Settlement Agreement based on the

PBGC’s failure to ameliorate a hostile work environment. See Am. Compl. ¶ 14. However, the

Settlement Agreement provides no guarantees about the conditions of Perry’s workplace.

Paragraph 2(m) of the Settlement Agreement states that “[Perry] shall abide by any and all PBGC

directives and/or policies, including but not limited to the policy against harassment in the

workplace and improper use of electronic mail, although no inference is intended by this

provision that [Perry] has ever engaged in such harassment and [Perry] expressly denies having

done so.” This provision of the Settlement Agreement obligates Perry to follow PBGC policies

relating to workplace harassment, but it does not specifically obligate the PBGC to ensure that

Perry is not subjected to a hostile work environment. Therefore, Perry cannot establish a breach

of the Settlement Agreement even assuming he could establish that the PBGC tolerated a hostile

work environment, which, as shown above, he cannot. Accordingly, the Court shall grant

Defendant’s motion for summary judgment as to this claim.

       C.      The PBGC’s Failure to Offer Perry the Opportunity to Work from an Alternate
               Work Site

       Perry claims that Defendant retaliated against him when it failed to offer him the same

opportunity to work from an alternate work site that it offered Wayne Jeffers to settle Jeffers’s

EEO complaint. Defendant explains that the reason that Perry was not made a similar offer was

because Perry had settled his EEO complaint as part of the Settlement Agreement, and therefore

there was no pending EEO complaint to be settled. Perry argues that Defendant’s explanation is

just pretext for retaliation because Perry had an outstanding complaint filed with the PBGC’s



                                                 31
Human Resources Department that raised the same issues. See Pl.’s Opp’n at 26. However, the

record reveals that the complaint Perry relies on was filed in January 2004. See [15] Pl.’s Mem.

Opp’n to Mot. to Dismiss or, in the Alternative, Mot. for Summ. J, Ex. B-10 (1/13/2004 Letter

from Robert Perry to Michele Pilipovich). Therefore, Perry released any claims relating to this

complaint as part of the Settlement Agreement. Perry cannot establish a claim for retaliation

based on Defendant’s failure to offer him a remedy for a complaint that he had already settled.

Accordingly, the Court shall grant Defendant’s motion for summary judgment as to this claim.

       D.      The PBGC’s Reporting Perry for Breaching the Confidentiality of a Protective
               Order in an Arbitration

       Perry contends that the PBGC retaliated against him when one of its attorneys informed

arbitrator Robert Moore that Perry had breached a protective order issued during the arbitration.

Perry does not argue that he did not breach the protective order; rather, he claims that the timing

of the letter to arbitrator Moore—sent in February 2006—suggests that the motive for sending it

was retaliatory. Perry also contends that his breach of the protective order was unrelated to any

pending arbitration, but he cites no record evidence in support of that contention, and the letter

sent to Moore indicates that the PBGC believed the arbitration had not been completely resolved.

Perry has no evidence to discredit the PBGC’s legitimate explanation for sending the letter to

Moore, and the timing of the letter itself—filed nearly three months after the Settlement

Agreement and over three weeks after Perry’s most recent EEO complaint—is not enough

evidence from which a reasonable jury could infer retaliation by the PBGC. See Brady, 520 F.3d

at 495 (“If the employer’s stated belief about the underlying facts is reasonable in light of the

evidence, . . . there ordinarily is no basis for permitting a jury to conclude that the employer is



                                                  32
lying about the underlying facts.”). Accordingly, the Court shall grant Defendant’s motion for

summary judgment on this claim.

                                      IV. CONCLUSION

       For the foregoing reasons, the Court finds that Perry has failed to demonstrate that there is

a genuine dispute as to any material fact and that Defendant is entitled to judgment as a matter of

law on all of Perry’s claims. Specifically, the Court finds that no reasonable jury could conclude

that the issuance of SF-50 forms with language referencing Perry’s Settlement Agreement

constituted a materially adverse action, and Perry has failed to produce evidence to rebut

Defendant’s explanation that it believed the language was necessary to explain to OPM why it

was taking actions required by the Settlement Agreement. Furthermore, the Court finds that the

Settlement Agreement did not obligate the PBGC to issue the SF-50 forms in a certain way or to

guarantee Perry that his workplace would be free from harassment. The Court also finds that no

reasonable jury could conclude that the flyers and emails criticizing Perry after the Settlement

Agreement created a hostile work environment or that the PBGC’s justification for failing to stop

them was a pretext for retaliation or discrimination. Perry’s claim that the PBGC retaliated

against him by failing to offer him an alternate work site is barred by the Settlement Agreement,

and the Court finds that Perry has produced no evidence from which a reasonable jury could

conclude that the PBGC retaliated against him by informing arbitrator Robert Moore that Perry

had breached a protective order.




                                                33
       Accordingly, the Court shall GRANT Defendant’s [29] Motion for Summary Judgment in

its entirety. An appropriate Order accompanies this Memorandum Opinion.



Date: February 24, 2011

                                                         /s/
                                                 COLLEEN KOLLAR-KOTELLY
                                                 United States District Judge




                                            34